         Case 20-32519 Document 1512 Filed in TXSB on 08/21/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
                                                         1
NEIMAN MARCUS GROUP LTD LLC, et al.,                              )   Case No. 20-32519 (DRJ)
                                                                  )
                          Debtors.                                )   (Jointly Administered)
                                                                  )
                                                                  )   Re: Docket Nos. 1115, 1387

              NOTICE OF FILING OF ADDITIONAL STORE CLOSING LIST

       PLEASE TAKE NOTICE that on July 30, 2020, the Court entered the Order (I)
Authorizing and Approving the Conduct of Store Closing Sales, with Such Sales to be Free and
Clear of All Liens, Claims, and Encumbrances, and (II) Granting Related Relief
[Docket No. 1387] (the “Order”).

         PLEASE TAKE FURTHER NOTICE that pursuant to the Order, the Debtors hereby
file the attached Additional Closing Store List.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, interested parties
shall have until August 28, 2020 to object the application of the Order to the Additional Stores
listed therein.

        PLEASE TAKE FURTHER NOTICE that all documents filed in these chapter 11
cases are available free of charge by visiting https://cases.stretto.com/nmg, by calling
877-670-2127      (toll-free)   or    949-504-4475    (international), or   by    email    at
NMGInquiries@stretto.com. Copies of any pleadings may be obtained by visiting the Court’s
website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth
therein.



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics,
    Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings
    LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA
    Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM
    Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global
    Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC
    (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
    Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
    (5996). The Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 1512 Filed in TXSB on 08/21/20 Page 2 of 3




Houston, Texas
August 21, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL
                                             LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Anup Sathy, P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Chad J. Husnick, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    300 North LaSalle Street
1401 McKinney Street, Suite 1900             Chicago, Illinois 60654
Houston, Texas 77010                         Telephone:       (312) 862-2000
Telephone:      (713) 752-4200               Facsimile:       (312) 862-2200
Facsimile:      (713) 752-4221               Email:           anup.sathy@kirkland.com
Email:          mcavenaugh@jw.com                             chad.husnick@kirkland.com
                jwertz@jw.com
                kpeguero@jw.com              -and-
                vpolnick@jw.com
                                             Matthew C. Fagen (admitted pro hac vice)
Co-Counsel to the Debtors                    601 Lexington Avenue
and Debtors in Possession                    New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         matthew.fagen@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
    Case 20-32519 Document 1512 Filed in TXSB on 08/21/20 Page 3 of 3




                       Additional Closing Stores List


     Store Type                               Location
Neiman Marcus Full
Line                 Mazza Gallerie
                     5300 Wisconsin Ave NW
                     Washington, D.C. 20015
